Citation Nr: 1647847	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  05-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.
 

REPRESENTATION

Veteran represented by:	Massachusetts Office of Commissioner of Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1998 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2004, October 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

These matters were previously remanded by the Board in April 2008 and June 2011 for additional development.  There has been substantial compliance with the remand directives.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's GERD had onset in service.

2.  The Veteran's left knee disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Discussion - GERD

The Veteran has a current diagnosis of GERD, satisfying the first element of service connection.  See, e.g., March 2016 VA examination report.  In the present case, the second and third elements of service connection are less clear.

Service treatment records (STRs) reflect treatment for symptoms of GERD, including recurrent nausea and vomiting, which was never diagnosed as GERD.  See, e.g., November 1998 STRs; December 1998 STR. For instance, an STR from November 1998 reflects the Veteran sought treatment after vomiting four to five times a day for the previous two days; he also complained of vomiting blood.  The impression was possible pneumonia.  

A private medical record from December 2002 reflects that the Veteran was admitted to the hospital for four days due to nausea and vomiting.  The diagnostic impression was severe GERD; nausea and vomiting of unknown etiology; possible gastritis; possible gastric emptying disorder; and hiatus hernia.  A February 2003 VA treatment note reflects the Veteran sought treatment for nausea and vomiting for approximately one month.  Another VA treatment note from December 2003 reflects the Veteran sought treatment for abdominal pain; he reported a four year history of heartburn which began when he was in service in 1999.  He reported daily nausea and vomiting in addition to his heartburn.  

There are additional records showing treatment for symptoms of GERD; however, there is only one medical opinion of record regarding the nexus element of service connection.  This examination, dated March 2016, is inadequate as it does not discuss the Veteran's in-service complaints of nausea and vomiting.  

The Veteran gave sworn testimony before the Board in August 2016 regarding his GERD.  He reported that onset of symptoms occurred soon after separation from service in 1999 and continued to the present.  The Board notes that the Veteran is competent to report symptoms of GERD which have for instance included nausea, vomiting, abdominal pain, and substernal chest pain.  The Board has no reason to doubt the credibility of this testimony, especially since it is supported by contemporaneous medical evidence.  STRs reflect that he experienced symptoms consistent with GERD during service.  Given the evidence discussed above, the Board finds that the Veteran's GERD had onset during service and service connection is warranted for this condition.

Discussion - Left Knee Disability

The Veteran has a current diagnosis of left knee arthritis, satisfying the first element of service connection.  See March 2016 VA examination report.  Although the Veteran did not seek treatment for left knee pain during service, he did seek treatment on multiple occasions for left lower leg pain, which was diagnosed as shin splints.  See March 1999 STRs. As such, the in-service element is also met.

In regard to nexus between current disability and in-service injury, there is only one medical opinion of record.  The March 2016 VA examiner provided a negative nexus opinion; however, it is not adequate because it does not discuss the Veteran's in-service treatment for left leg shin splints.  In his August 2016 sworn testimony before the Board, the Veteran stated that he did experience left knee problems during service.  In addition, a December 2007 VA orthopedic consult note reflects the Veteran reported chronic bilateral anterior knee pain since 1998 after basic training.  The diagnosis was chronic refractory knee pain due to patellar chondromalacia and malalignment.

The Veteran is competent to report knee pain because it is subject to lay observation and experience.  The Board has no reason to doubt the credibility of his testimony, which is supported by a later diagnosis.  

Given the Veteran's competent and credible evidence of onset of left knee pain during service which has continued to the present, the Board finds that service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

Entitlement to service connection for GERD is granted. 

Entitlement to service connection for left knee arthritis is granted. 


REMAND

The Veteran received VA knees examinations in November 2007 and March 2016.   These examinations were not adequate for rating purposes under the provisions of the recent case Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Similarly, when adjudicating the claims, the AOJ should be mindful of the Veteran's pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Board regrets additional delay, the issue of entitlement to a higher rating for a right knee disability must be remanded for a new examination consistent with the requirements set forth by Correia. 

Updated VA treatment records should be obtained on remand, to include records from Jamaica Plains VA Medical Center as early as the late 1990s.  The Veteran testified that he had received treatment at this facility in his August 2016 Board hearing.  Any private treatment notes regarding the Veteran's right knee that are not already of record should also be obtained with his assistance.  Lastly, the record reflects the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  On remand, the AOJ is directed to attempt to obtain these records.  Golz v. Shinseki, 590 F. 3d 1317 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file, to include treatment records from Jamaica Plains VA Medical Center, which may be dated as early as 1999.

2.  Invite the Veteran to identify any additional medical providers who treated him for his right knee.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Attempt to obtain the Veteran's SSA records.  All attempts to obtain these records should be documented in the claims file. 

4.  After updated records have been obtained, schedule the Veteran for a VA knee examination to determine the current nature and severity of his right knee disability.   A complete DBQ should be completed, and should include a detailed medical history.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder (i.e., the extent of his pain-free motion).  The examiner is also asked to comment on the range of motion for the opposite undamaged joint. 

5.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


